Case 3:20-mj-00010-KAP Document 1 Filed 01/24/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT »
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN APPLICATION OF THE

) .
UNITED STATES OF AMERICA FOR _ ) Magistrate No. o> loans
AN ORDER AUTHORIZING THE ) [UNDER SEAL]
INSTALLATION AND USE OF PEN )
REGISTERS AND TRAP AND )
TRACE DEVICES )
APPLICATION

The United States of America, moving by and through Maureen Shechan-Balchon, its
undersigned counsel, respectfully submits under seal this ex parte application for an order
pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen registers and
trap and trace devices ("pen-trap devices") to record, decode, and/or capture dialing, routing,

addressing, and signaling information associated with each communication to or from VERIZON
WIRELESS on the cellular phone number (814) 464-4701, whose listed subscriber is unknown.
In support of this application, the United States asserts: |

1. This is an application,’ made under 18 U.S.C. § 3122(a)(1), for an order under 18
US.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

2. Such an application must include three elements: (1) "the identity of the attorney
for the Government or the State law enforcement or investigative officer making the application";
(2) “the identity of the law enforcement agency conducting the investigation"; and (3) "a
certification by the applicant that the information likely to be obtained is relevant to an ongoing
criminal investigation being conducted by that agency." 18 U.S.C. § 3122(b).

3. The undersigned applicant is an "attorney for the government" as defined in Rule

- 1(b)(1) of the Federal Rules of Criminal Procedure.
Case 3:20-mj-O0010-KAP Document 1 Filed 01/24/20 Page 2 of 6

4. The law enforcement agency conducting the investigation is the Drug
Enforcement Administration.

5. The applicant hereby certifies that the information likely to be obtained by the
requested pen-trap devices is relevant to an ongoing criminal investigation being conducted by
the Drug Enforcement Administration.

6. This Court is a "court of competent jurisdiction" under 18 U.S.C. § 3122(a)(2)

because it "has jurisdiction over the offense being investigated," 18 U.S.C. § 3127(2)(A)(i).
| THE RELEVANT FACTS

7. The United States government, including the Drug Enforcement Administration,
is investigating members of a drug trafficking organization who are distributing and possessing
with intent to distribute quantities of methamphetamine, and perhaps other controlled substances
in the Western District of Pennsylvania. The investigation concerns possible violations by John
BISBEE, Timothy PERRY, Alexis BROLIN and their associates, of, inter alia, 21 U.S.C. §§ 841
and 846.

8. The conduct being investigated involves use of the cellular phone number (814)
464-4701. Based on court-authorized interceptions of wire and electronic communications, pen
register and trap and trace devices and other investigative techniques, law enforcement members
have determined that the user of said cellular telephone number is John BISBEE. Law
enforcement officers have identified BISBEE as a methamphetamine dealer for the drug
trafficking organization. Additionally, law enforcement members know that BISBEE has
conducted drug trafficking activities via the aforementioned phone number. | The pen register data

is expected to be used to assist in identifying BISBEE’S associates and their involvement in the
Case 3:20-mj-00010-KAP Document1 Filed 01/24/20 Page 3.of 6

drug trafficking organization. To further the investigation, investigators need to obtain the dialing,
routing, addressing, and signaling information associated with communications sent to or from
that cell phone number.

9. The pen-trap devices sought by this application will record, decode, and/or capture
dialing, routing, addressing, and signaling information associated with each communication to or
from the cellular phone number (814) 464-4701, including the date, time, and duration of the -
communication, and the following, without geographic limit:

a) IP addresses associated with the cell phone device or devices used to send
or receive electronic communications;

b) Any unique identifiers associated with the cell phone device or devices
used to make and receive calls with (814) 464-4701 or to send or receive
other electronic communications, including the ESN, MEIN, IMSI, IMEI,
SIM, MSISDN, or MIN;

c) IP addresses of any y websites or other servers to which the cell phone device
- or devices connected; and

d) Source and destination telephone numbers and email addressés.
GOVERNMENT REQUESTS

10. For the reasons stated above, the United States requests that the Court enter an
Order authorizing the installation and use of pen-trap devices to record, decode, and/or capture
the . dialing, routing, addressing, and signaling information described above for each
communication to or from the cellular phone number (814) 464-4701, to include the date, time,
and duration of the communication, without geographic limit. The United States does not request
and does not seek to obtain the contents of any communications, as defined in 18 U.S.C. §

2510(8). -
Case 3:20-mj-00010-KAP Document 1 Filed 01/24/20 Page 4 of 6

11. The United States further requests that the Court authorize the foregoing
installation and use for a period of sixty days from the date of the Court's Order, pursuant to 18
U.S.C. § 3123(c)(1).

12. The United. States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and
3124(a)-(b), that the Court order VERIZON WIRELESS and any other person or entity providing
wire or electronic communication service in the United States whose assistance may facilitate
execution of this Order to furnish, upon service of the Order, information, facilities, and technical
assistance necessary to install the pen-trap devices, including installation and operation of the
pen-trap devices unobtrusively and with minimum disruption of normal service. Any entity
providing such assistance shall be reasonably compensated by the Drug Enforcement
Administration, pursuant to 18 U.S.C. § 3124(c), for reasonable expenses incurred in providing
facilities and assistance in furtherance of this Order.

13, It is believed that, in order to properly evaluate the information gained through use
of the registering device, it will be necessary that VERIZON WIRELESS and other pertinent
electronic communication service providers (including Cingular Wireless, T-Mobile USA,
Verizon Wireless, Verizon, Inc. - PA, Verizon, Inc. - NY, Verizon, Inc. - MD, Verizon, Inc. - NJ,
Verizon South Inc., Pacific Bell, Pacific Bell Wireless, Quest Corporation, Sprint Spectrum, L.P.,
Sprintnet, Bell South, Comcast Cable Communications, Virgin Mobile, AT&T Wireless, MCI,
MCI Worldcom Wireless, TSR Wireless, Arch Wireless Hldgs, SWB PacBell, Metro PCS,
Cellular One, and Page Plus Communications) provide the Drug Enforcement Administration
with subscriber information for any and all telephone numbers, both published and non-published,

which are identified by use of said registering device, as well as any custom calling feature such
Case 3:20-mj-00010-KAP Document 1 Filed 01/24/20 Page 5 of 6

as speed dialing and call forwarding information for such telephone numbers. A United States
Magistrate Judge may order disclosure of such information pursuant to Title 18, United States
Code, Sections 2703 (c)(1)(B) and (d).

14. The United States further requests that the Court order VERIZON WIRELESS
and any other person or entity whose assistance may facilitate execution of this Order to notify
the Drug Enforcement Administration of any changes relating to the cellular phone number (814)
464-4701, and to provide prior notice to the Drug Enforcement Administration before terminating
or changing service to the cell phone number.

15. | The United States further requests that the Court order that the Drug Enforcement
Administration and the applicant have access to the information collected by the pen-trap devices
as soon as practicable, twenty-four hours per day, or at such other times as may be acceptable to
them, for the duration of the Order.

16. The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the
Court order VERIZON WIRELESS and any other person or entity whose assistance facilitates
execution of this Order, and their agents and employees, not to disclose in any manner, directly
or indirectly, by any action or inaction, the existence of this application and Order, the resulting
pen-trap devices, or this investigation, unless and until authorized by this Court, except that
VERIZON WIRELESS may disclose this Order to an attorney for VERIZON WIRELESS for the
purpose of receiving legal advice.

17. The United States further requests that this application and any resulting Order be

_ sealed until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(1).
- Case 3:20-mj-00010-KAP Document 1 Filed 01/24/20 Page 6 of 6

18. The United States further requests that the Clerk of the Court provide the United
States Attorney's Office with certified copies of this application and Order, and provide copies of
this Order to the Drug Enforcement Administration and VERIZON WIRELESS upon request.

19. The foregoing is based on information provided to me in my official capacity by

agents of the Drug Enforcement Administration.

I declare under penalty of perjury that the foregoing is true and correct.

; | oe. Bab
HAN-BALCHON

Assistant United States Attorney

319 Washington Street

Suite 200

Johnstown, PA 15901

PA ID No. 78059

Executed on January 24, 2020.

   

 
     

 
